Name: Commission Regulation (EEC) No 3693/90 of 19 December 1990 amending Regulation (EEC) No 643/86 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the act of accession and imported into Portugal concerning the target ceilings for the year 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 12. 90 Official Journal of the European Communities No L 357/33 COMMISSION REGULATION (EEC) No 3693/90 of 19 December 1990 amending Regulation (EEC) No 643/86 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal concerning the target ceilings for the year 1991 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in accordance with Article 251 (2) of the Act of Accession, the target ceilings must reflect a certain progress in relation to traditional trade flows so as to ensure a harmonious and gradual opening-up of the market ; whereas, to that end, the target ceilings for orna ­ mental plants, roses, carnations and Asparagus plumosus and those for rose bushes should be increased for 1991 : Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 (1 ) and (2) thereof, Whereas, in view of experience gained during the five years of application of those arrangements, provision should be made, in order to ensure stability on the Portu ­ guese market, for a seasonal break-down of the ceilings for certain of those products and for their adjustment to seasonal variations in Portuguese production ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88 , and in particular Article 5 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Article 1Whereas Commission Regulation (EEC) No 574/86 (4), as last amended by Regulation (EEC) No 3296/88 , lays down detailed rules for the application of the supplementary trade mechanism ; Regulation (EEC) No 643/86 is hereby amended as follows : 1 . Article 1 (1 ) is replaced by the following : ' 1 . The target ceilings provided for in Article 251 ( 1 ) of the Act of Accession for the period 1 January to 31 December 1991 shall be as set out in the Annex hereto.' Whereas Commission Regulation (EEC) No 643/86 of 28 February 1986 laying down detailed rules for the applica ­ tion of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal (*), as last amended by Regulation (EEC) No 3372/90 (*), fixes in particular the target ceilings provided for in Article 251 ( 1 ) of the Act of Accession for certain floricultural products falling within CN codes 0602, 0603 and 0604 for the period 1 March to 31 December 1986 ; 2. The Annex is replaced by the Annex hereto. Article 2 (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10 . 1988, p . 7 . 0 OJ No L 367, 31 . 12. 1985, p . 7. (4) OJ No L 57, 1 . 3 . 1986, p . 1 . 0 OJ No L 60, 1 . 3 . 1986, p. 39. ¥) OJ No L 326, 24. 11 . 1990, p . 41 . This Regulation shall enter into force on 1 January 1991 . No L 357/34 Official Journal of the European Communities 20 . 12. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission 20 . 12. 90 , Official Journal of the European Communities No L 357/35 ANNEX Target ceilings for the period 1 January to 31 December 1991 as provided for in the third subparagraph of Article 251 of the Act of Accession CN code Description Target ceiling units tonnes 0602 40 90 0602 99 91 0602 99 99 Other live plants (including their roots), cuttings and slips ; mushroom spawn : Target ceiling :  Roses, grafted  Indoor plants :  Other :  Flowering plants with buds or flowers, ex ­ cluding cacti  Other Of which :  From 1 January to 30 June  From 1 July to 31 December 743 000 &lt; *  º 1 600 700 900 0603 10 11 and 0603 10 51 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared Target ceiling : Roses, fresh 825 000 0603 10 13 and 0603 10 53 Carnations, fresh Of which : from 1 June to 31 October : 8 570 000 0603 10 11 0603 10 53 Roses Carnations 270 000 2 800 000 ex 0604 91 90 Foliage, branches and other parts of plants, without flower or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared Asparagus plumosus 2,6 /